Citation Nr: 1339371	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-03 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for hypercholesterolemia.

3.  Entitlement to service connection for residuals of cerebrovascular accidents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified at a Board videoconference hearing before the undersigned in August 2013. 

In April 2008, the Veteran disagreed with a March 2008 rating decision that denied service connection for hearing loss and tinnitus.  The RO subsequently granted service connection for both disabilities.  Accordingly, neither issue is before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2006 rating action, the RO denied service connection for diabetes, hypercholesterolemia (characterized as hyperlipidemia) and residuals of cerebrovascular accidents; each claimed as a residual of herbicide exposure.  In the October 2006 statement that the RO accepted as a notice of disagreement for the denial of service connection for diabetes mellitus, the Veteran indicated that he disagreed with "the VA decision to deny disability compensation due to [his] exposure to [herbicides]."

The Board construes the October 2006 statement as a notice of disagreement with the denial of service connection for hypercholesterolemia and residuals of cerebrovascular accidents.  As no statement of the case has been issued, remand is required.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

At his August 2013 hearing, the Veteran testified that he was first diagnosed as having diabetes in 1970 or 1971 by a physician in Taft, California, whose name neither he nor his spouse could recall.  He explained that the diagnosis occurred in connection with presenting complaints of stomach problems.  The Veteran indicated that records from that physician were lost.

A September 1971 report of examination associated with his service in the U.S. Naval Reserves records his account of treatment in 1970 for stomach, liver, or intestinal trouble by a Dr. Bitzer in Taft, California.  Given the Veteran's difficulty in recalling Dr. Bitzer's name, he should be permitted the opportunity to obtain records from that physician, including with any indicated assistance by VA.

The Veteran additionally testified that his current physician had lost some of the earlier records when he moved to his current office.  The Veteran suggested, however, that a VA medical facility in Fresno, California had a copy of those records.  The record shows that, the Veteran has indicated that he was treated at a Fresno VA medical facility as early as in 1969.

The record does not document that all records reported by the Veteran have been obtained from the Fresno VA facility.

The Board lastly notes that in a May 2009 letter, the RO erroneously informed the Veteran that new and material evidence was required to reopen the claim on appeal.  Although the Veteran earlier received fully compliant 38 U.S.C.A. § 5103(a) notice in May 2006, in order to ensure the Veteran has not been misled by the May 2009 correspondence the RO/AMC should issue the Veteran another 38 U.S.C.A. § 5103(a)-compliant notice in connection with the current appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should issue a statement of the case addressing the issues of service connection for hypercholesterolemia and residuals of cerebrovascular accidents.  If, and only if, he thereafter submits a timely substantive appeal of those matters should the matters be returned to the Board for appellate review.

2.  The RO/AMC should issue notice which complies with 38 U.S.C.A. § 5103(a), and reflects that the claim of service connection for diabetes mellitus, Type II is original and does not require new and material evidence.  

3.  The RO/AMC should ask the Veteran to identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, to include Dr. Bitzer, who may possess additional records pertinent to his claim.  With any necessary authorization from the veteran, the RO/AMC should attempt to obtain and associate with the claims files any medical records identified by the Veteran, to include from Dr. Bitzer, which have not been secured previously. 

4.  The RO/AMC should obtain records of the Veteran's treatment at the VA Medical Center in Fresno, California for the period from 1969 to the present.  

5.  If the benefit sought in any perfected appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case.

The case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to any final outcome warranted.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO/AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

